                  Case 1:13-cv-07789-LGS Document 1225 Filed 03/05/19 USDC
                                                                       Page SDNY
                                                                            1 of 2
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
                                                                      DATE FILED: 3/5/2019



                                                        March 4, 2019

          VIA ECF
          Honorable Lorna G. Schofield
          United States District Judge
          Thurgood Marshall U.S. Courthouse
          40 Foley Square
          New York, New York 10007

                 RE:     In re Foreign Exchange Benchmark Rates Antitrust Litig., 13-cv-07789
                         (“FOREX”); Nypl, et al. v. JPMorgan Chase & Co., et al., 15-cv-09300 (“Nypl”);
                         Contant, et al. v. Bank of America Corporation, et al., 17-cv-3139 (“Contant”);
                         and Allianz Global Investors GMBH, et al. v. Bank of Am. Corp., et al., 18-cv-
                         10364 (“Allianz”).

          Dear Judge Schofield:

                  On behalf of all parties in the above-referenced actions (the “Actions”), except the Nypl
          plaintiffs who object to joining this submission as explained further below, and pursuant to this
          Court’s December 20, 2018 and February 19, 2019 Orders (Contant, ECF Nos. 195 & 225), we
          write to submit a draft Proposed Deposition Protocol to facilitate the scheduling, noticing and
          taking of depositions in the Actions. Pursuant to this Court’s December 20, 2018 Order
          (Contant, ECF No. 195), the parties exchanged initial proposed drafts and later met and
          conferred in good faith by telephone to negotiate this protocol, including conferences involving
          representatives on behalf of all parties on February 11, February 26, March 1, and March 4,
          2019. As a result of this meet-and-confer process, all defendants in all of the Actions, FOREX
          plaintiffs, Allianz plaintiffs and Contant plaintiffs have agreed to the terms in the attached
          Proposed Deposition Protocol, except where marked. Defendants have attempted to capture the
          Nypl plaintiffs’ position in the Proposed Deposition Protocol, but the Nypl plaintiffs have
          objected to joining this protocol and have requested more time to negotiate the terms governing
          depositions in the Nypl action.
                  All parties in the Actions respectfully propose to file letter motions with this Court of no
          more than two pages per side for each disputed issue by March 7, 2019, setting forth each side’s
          position with respect to the disputed terms reflected in the attached draft Proposed Deposition
          Protocol. Defendants will continue to meet and confer with Nypl plaintiffs prior to March 7,
          2019, regarding the terms governing depositions in the Nypl action, at which time defendants
          respectfully propose that each side file letter motions with this Court of no more than two pages
          per side setting forth each side’s position with respect to any remaining dispute.
In light of the fact that Nypl Plaintiffs request additional time to negotiate the terms governing depositions in the Nypl
action, it is ORDERED that by March 15, 2019, all parties shall file a single joint letter, not to exceed six pages, setting
forth each side's position with respect to any remaining dispute.

The Clerk of Court is respectfully directed to docket this Order at Nos. 13 Civ. 7789, 15 Civ. 9300, 17 Civ. 3139 and 18
Civ. 10364.

Dated: March 5, 2019
       New York, New York
       Case 1:13-cv-07789-LGS Document 1225 Filed 03/05/19 Page 2 of 2
Honorable Lorna G. Schofield
March 1, 2019
Page 2
                                                        SKADDEN, ARPS, SLATE,
                                                          MEAGHER & FLOM LLP

                                                        By: /s/ Boris Bershteyn
                                                        Boris Bershteyn
                                                        Tansy Woan
                                                        Four Times Square
                                                        New York, New York 10036
                                                        Telephone: (212) 735-3000
                                                        boris.bershteyn@skadden.com
                                                        tansy.woan@skadden.com

                                                        Gretchen M. Wolf (admitted pro hac vice)
                                                        155 N. Wacker Dr., Suite 2700
                                                        Chicago, Illinois 60606
                                                        Telephone: (312) 407-0956
                                                        gretchen.wolf@skadden.com

                                                        Attorneys for Defendants JPMorgan Chase
                                                        & Co., JPMorgan Chase Bank, N.A., and
                                                        J.P. Morgan Securities LLC1




1
    Skadden, Arps, Slate, Meagher & Flom LLP does not represent JPMorgan Chase & Co., JPMorgan Chase
    Bank, N.A. and J.P. Morgan Securities LLC with respect to claims by BlackRock, Inc. or BlackRock-related
    entities listed in Appendix C of the complaint in Allianz Global Investors GMBH, et al. v. Bank of Am. Corp., et
    al., 18-cv-10364.
